Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 1 of 10 PageID# 227




                         EXHIBIT 1
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 2 of 10 PageID# 228



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


  SUSAN DRESS, on behalf of herself and all
  others similarly situated,

         Plaintiff,                                    Civil Case No. 1:19-cv-00343-LO-IDD

         v.

  CAPITAL ONE BANK (USA), N.A.,

         Defendant.


               DECLARATION OF KRISTEN CHAPMAN IN SUPPORT OF
                     CAPITAL ONE’S MOTION TO DISMISS

        I, Kristen Chapman, declare as follows:

        1.      I have been employed by Capital One Services, LLC, or one of its predecessors in

 interest, since 2001. Capital One Services, LLC provides services to Capital One Bank (USA),

 N.A. (“Capital One”) including account management, creative design, database management,

 accounting, human resources, and other operational and managerial services. In my current role,

 I support the domestic consumer credit card business as a Process Engineer. Both Capital One

 Services, LLC and Capital One are either directly or indirectly wholly-owned subsidiaries of

 Capital One Financial Corporation.

        2.      I submit this declaration in support of Capital One’s motion to dismiss the above-

 captioned action. Except as otherwise stated, I have personal knowledge of the facts set forth in

 this declaration based on my work for Capital One, my review of Capital One’s records, and

 information in the knowledge of my employer.
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 3 of 10 PageID# 229



         3.     I understand that in her Complaint filed in this action, Susan Dress accuses

 Capital One of charging interest on her account in violation of her Capital One Customer

 Agreement. Attached as Exhibit A is a true and correct copy of the Capital One Customer

 Agreement that governs Mrs. Dress’s Capital One credit card account ending in account number

 9645.

         4.     My responsibilities at Capital One also include being familiar with the manner in

 which Capital One charges interest to credit card accounts. As part of my job responsibilities, I

 understand the policies that govern when interest is assessed to a customer’s account and in what

 amount.

         5.     In the ordinary course of its regularly conducted business, Capital One maintains

 electronic account records related to each credit card account. These records are made on or

 about the time of the events reflected in each record, and I have become and am familiar with

 Capital One’s records. These records reflect, among other things, all transactions made to a

 particular credit card account. Capital One’s records in relation to these charges are created in

 the ordinary course of business, at or near the time that the transactions reflected therein

 occurred. Capital One relies on these records in the ordinary course of managing and servicing

 cardholders’ credit card accounts. In my experience, the systems used by Capital One to

 maintain such records are reliable and kept in a good state of repair, and Capital One has

 procedures for inputting documents and other data into the systems that ensure accuracy. Only

 authorized personnel are permitted to obtain documents and information from these systems.

         6.     Except as otherwise noted below, the exhibits attached to this declaration are true

 and correct copies of account records from Capital One’s systems. I understand that counsel has

 redacted certain information from these records to protect Mrs. Dress’s privacy.



                                                 -2-
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 4 of 10 PageID# 230



 Mrs. Dress carries a balance through December 22, 2017.

        7.      In October 2017, Mrs. Dress was sent a billing statement reflecting that she owed

 $1,263.04 on her Capital One credit card account and that payment was due by November 22,

 2017. A true and correct copy of this October 2017 billing statement is attached hereto as

 Exhibit B.

        8.      In November 2017, Mrs. Dress was sent a billing statement reflecting that she

 owed $1,213.74 on her Capital One credit card account and that payment was due by December

 22, 2017. A true and correct copy of this November 2017 billing statement is attached hereto as

 Exhibit C.

        9.      The November 2017 statement reflects that Mrs. Dress did not pay the entire

 “New balance” of $1,263.04 shown on her October 2017 billing statement by November 22,

 2017. Rather, she paid only $105.90, and left the remaining balance in the amount of $1,157.14

 unpaid. In other words, Mrs. Dress “carried” a $1,157.14 balance from the billing cycle reflected

 on her October 2017 statement into the billing cycle reflected on her November 2017 statement.

 This is consistent with Mrs. Dress’s conduct in earlier months, in which she did not pay her

 statement balance in full and thus carried a balance from one month to the next.

        10.     Of the $1,213.74 balance owed on Mrs. Dress’s November 2017 billing

 statement, $1,157.14 reflected the amount carried over from the previous month, $30.99

 reflected new purchases that posted between October 26 and November 25, and $25.61 reflected

 interest that had been charged on November 25.

        11.     In December 2017, Mrs. Dress was sent a billing statement, a true and correct

 copy of which is attached hereto as Exhibit D. The December 2017 statement reflects that a




                                               -3-
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 5 of 10 PageID# 231



 single purchase was made to Mrs. Dress’s account between November 26 and December 25: a

 $163.66 transaction that posted on December 19, 2017.

         12.    The December 2017 statement also reflects that Mrs. Dress paid the entire ”New

 balance” shown on her November 2017 billing statement by the due date of December 22, 2017.

 A credit in the form of a $5.59 cash-back reward posted to Mrs. Dress’s account on December 7,

 and a payment in the amount of $1,208.15 posted to Mrs. Dress’s account on December 22,

 2017.

 Mrs. Dress is charged interest in December 2017 on her accrued balance through
 December 22, 2017, not on her new purchase.

         13.    The December 2017 statement also indicated that Mrs. Dress’s account was

 charged $20.83 in interest. Attached as Exhibit E is a true and correct copy of a spreadsheet I

 worked with my team to prepare that demonstrates the logic underlying Mrs. Dress’s December

 2017 interest charge.

         14.    As I explain below, Mrs. Dress’s December 2017 interest charge is comprised

 entirely of interest assessed on the $1,213.74 “New balance” reflected on Mrs. Dress’s

 November 2017 billing statement through December 22, 2017 (the date that balance was paid in

 full). No interest was charged on the December 19, 2017 new purchase transaction (in the

 amount of $163.66).

         15.    Under the heading “Interest Charges and Fees,” the Customer Agreement

 Provides in part:

                We will charge Interest Charges and Fees to your Account as
                disclosed on your Statement and other Truth-in-Lending
                Disclosures. In general, Interest Charges begin to accrue from the
                day a transaction occurs. However, we will not charge you interest
                on any new transactions posted to the purchase Segment of your
                Account if you paid the total balance across all Segments of your
                Account in full by the due date on your Statement each month.

                                                -4-
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 6 of 10 PageID# 232



 Ex. A at 3.

         16.     On the back of Mrs. Dress’s December 2017 statement, under the heading “How

 do you Calculate the Interest Charge?”, Capital One explains the three-step “Average Daily

 Balance” method for calculating interest charges on Mrs. Dress’s account. Ex. D at 2 (emphasis

 in original).

         17.     First, “we take the beginning balance each day and add in new transactions and

 the periodic Interest Charge on the previous day’s balance. Then we subtract any payments and

 credits for that segment as of that day. The result is the daily balance for each segment.” Ex. D

 at 2. The daily periodic interest rate is “APR divided by 365.” Id. In Mrs. Dress’s case, because

 her APR is 23.90 percent, see Ex. D at 3, her daily periodic interest rate is 0.0654800%.

         18.     Rows 7-36 of Exhibit E illustrate how the “Average Daily Balance” method

 applies at each day of Mrs. Dress’s billing cycle. As explained on the back of Mrs. Dress’s

 billing statement: each row starts with the daily beginning balance, which is the daily balance

 from the previous day; adds new transactions on which interest may accrue and the daily

 periodic interest charge on the previous day’s daily balance; and subtracts any payments or

 credits to get the daily balance for a particular day.

         19.     As Exhibit E illustrates, for Mrs. Dress’s account, the first day of this billing cycle

 does not include an interest charge on the previous day’s balance. Exhibit E also shows that the

 credits and payments Capital One received from Mrs. Dress on December 7 and December 22

 reduced Mrs. Dress’s daily balance.

         20.     Exhibit E also demonstrates that the December 19, 2017 new purchase of $163.66

 has no effect on the amount of interest assessed in this billing cycle. This means that no interest

 was charged on that purchase.



                                                  -5-
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 7 of 10 PageID# 233



        21.     Second, “we add the daily balances together and divide the sum by the number of

 days in the Billing Cycle. The result is the Average Daily Balance.” Ex. D at 2. The “Average

 Daily Balance is referred to as the Balance Subject to Interest Rate in the Interest Charge

 Calculation Section” of a billing statement. As Exhibit E illustrates, the total daily balances total

 $31,815.85, and there were 30 days in the relevant billing cycle. This means Mrs. Dress’s

 average daily balance during this billing cycle (rounded down to the nearest penny) was

 $1,060.52. This is the amount included in the “Balance Subject to Interest Rate” field of Mrs.

 Dress’s December 2017 billing statement. See Ex. D at 3.

        22.     Finally, “[a]t the end of each Billing Cycle, we multiply your Average Daily

 Balance for each segment 1 by the daily periodic rate (APR divided by 365) for that segment, and

 then we multiply the result by the number of days in the Billing Cycle. . . . The result is your

 total Interest Charge for the Billing Cycle.” Ex. D at 2. As reflected in Exhibit E, when Mrs.

 Dress’s average daily balance ($1,060.52) is multiplied by her daily periodic rate (0.06548%),

 and then multiplied by the number of days in the billing cycle (30), the result is an interest

 charge of $20.83.

        23.     As the foregoing example demonstrates, Mrs. Dress’s December 2017 interest

 charge reflected interest charged on the balance she carried over from the previous billing cycle,

 which remained on her account from November 26, 2017 (the date the billing cycle began) to

 December 22, 2017 (the date the balance had been paid off in full).

        24.     Importantly, Mrs. Dress was not charged any interest on her December 19 new

 purchase transaction. If Mrs. Dress had been charged interest on that transaction, the December


 1
       Different interest rates can be charged on different “segments” of an account (i.e., cash
 advances and balance transfers are different “segments”). Mrs. Dress’s account in December
 2017 only reflected a balance owed on a single segment of her account: the “purchase” segment.

                                                 -6-
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 8 of 10 PageID# 234



 2017 interest charge would have been $21.58, not the $20.83 she was actually charged. To

 illustrate, attached as Exhibit F is a true and correct copy of spreadsheet I worked with my team

 to prepare that demonstrates the same logic reflected in Exhibit E, but assumes that Mrs. Dress

 was charged interest on her December 19 new purchase transaction.

        25.     Attached as Exhibit G is a true and correct copy of a screenshot of Capital One’s

 system of record that contains information about how interest charges were assessed during Mrs.

 Dress’s December 2017 billing cycle. The field “AH31-ADB-CYC1P-SUBJ-FCHG-FLAG”

 identifies whether interest should be charged on the balance carried over from the previous

 billing cycle (or “CYC1P,” as this field labels that balance), and the “Y” code indicates that

 interest should be (and was in fact) charged on this balance. The field “AH31-ADB-CURR-

 SUBJ-FCHG-FLAG” identifies whether interest should be charged on the portion of any balance

 reflecting any new purchases made during the current billing cycle (or “CURR,” as this field

 labels that balance), and the “N” code indicates that interest should not be (and was in fact not)

 charged on this balance. These codes confirm what the logic in Exhibit E illustrates—that Mrs.

 Dress was not charged interest on new purchases during the billing cycle that ended on

 December 25, 2017.

        26.     The $20.83 in interest that Mrs. Dress was charged in December 2017 is reflected

 in the “Purchases” row of the “Interest Charge Calculation” section of the statement (Exhibit D).

 This row on Mrs. Dress’s statement identifies interest charges assessed to the portion of the

 balance on her account that relates to the “purchase” segment, which includes purchases charged

 to Mrs. Dress’s credit card in any previous billing cycles, as well as any interest that has accrued

 on those purchases. The “Purchases” row does not necessarily reflect interest that has been




                                                 -7-
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 9 of 10 PageID# 235



 charged on new purchases in this billing cycle, as new purchases that are not charged interest

 (like Mrs. Dress’s December 19 purchase) are not included in that field on the statement.

        27.     Attached as Exhibit H are true and correct copies of the monthly billing

 statements for Mrs. Dress’s account from the billing cycle ending in January 2018 through the

 billing cycle ending in March 2019. As the billing statements in Exhibit H illustrate, Mrs. Dress

 has not been charged any interest on her Capital One account since December 2017. In addition,

 as the billing statements in Exhibit H illustrate, Mrs. Dress has not made any new purchases

 using her Capital One account since January 27, 2018. See Ex. H at 7.

        28.     I have reviewed Capital One’s account records for Mrs. Dress’s credit card

 account. Based on my review, I do not see any instance where Mrs. Dress was charged interest

 on new purchases in a month where she also paid the previous month’s statement balance in full

 by the due date.

 Mrs. Dress’s December 2017 interest charge is refunded.

        29.     In March 2018, Capital One began the process of issuing a refund to Mrs. Dress

 for the $20.83 interest charge she was assessed in December 2017. A true and correct copy of a

 screenshot of Capital One’s system is attached as Exhibit I, which reflects that the $20.83 refund

 posted to Mrs. Dress’s account on April 2, 2018. This refund also was reflected on Mrs. Dress’s

 monthly billing statement for the billing cycle ending in April 2018. See Ex. H at 12.

        30.     If a credit balance refund has been on an account for two statement cycles, it is

 Capital One’s standard practice for accounts like Mrs. Dress’s to issue a check to a customer in

 the amount of the credit balance and mail that check to the same address listed on a customer’s

 monthly billing statements. The monthly billing statement for the billing cycle ending in May

 2018 reflects that, in connection with this standard practice, a credit balance refund check in the



                                                 -8-
Case 1:19-cv-00343-LO-IDD Document 34-1 Filed 04/03/19 Page 10 of 10 PageID# 236
